UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6666



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REINALDO LOZANO, a/k/a Ray,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-86-35)


Submitted:   July 10, 1997                 Decided:   July 24, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reinaldo Lozano, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his mo-

tions filed under Fed. R. Crim. P. 35(a), and for reconsideration.

We have reviewed the record and the district court's opinion and

find no reversible error. We decline to review any issues Appellant

seeks to raise for the first time on appeal. Accordingly, we affirm
on the reasoning of the district court. United States v. Lozano,
No. CR-86-35 (E.D. Va. Apr. 14, 1997). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2